       Case 2:21-cv-00749-MVL-KWR Document 1 Filed 04/13/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

HENRY ANTOINE                                    *        CIVIL ACTION

VERSUS                                           *        NUMBER:

SEADRILL AMERICAS, INC.                          *        SECTION:

*      *       *       *       *        *        *        MAGISTRATE:

                                            COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes HENRY ANTOINE, a person

of full age of majority and resident of the Parish of Iberia, State of Louisiana, and for his

Complaint, respectfully avers as follows:

                                                     1.

                                            JURISDICTION

       The Court has jurisdiction in this matter pursuant to 28 U.S.C. 1332, in diversity. The

plaintiff is a citizen of the State of Louisiana and the defendant is a corporation incorporated under

laws and having its principal place of business in states other than Louisiana, and the amount in

controversy exceeds the jurisdictional limits.

                                                     2.

       Made defendant herein is SEADRILL AMERICAS, INC., on information and belief, a

foreign corporation authorized to do and doing business in the State of Louisiana and within the

jurisdiction of this Honorable Court.
       Case 2:21-cv-00749-MVL-KWR Document 1 Filed 04/13/21 Page 2 of 4




                                                 3.

       The defendant is liable to the plaintiff pursuant to the laws and statutes of the of the State

of Louisiana, including but not limited to La. C.C. Arts. 2315, 2316, 2317 and 2320, for the

following reasons, to wit:

                                                 4.

       On July 13, 2020, Henry Antoine was performing services for a third-party, United Vision

Logistics, picking up pipe at a yard in Houma, Louisiana, owned and/or operated by the defendant,

Seadrill Americas, Inc. Mr. Antoine laid some boards down on his vehicle to hold the load of

pipes and was walking to a safe area in the back of his truck. At that time and before Mr. Antoine

reached the back of his truck, a forklift operated by a person employed by the defendant and acting

in the course and scope of his employment with the defendant, began to unload pipes from the

forklift onto Mr. Antoine’s vehicle. In the process of unloading the pipes, suddenly and without

warning and due to the negligence of the defendant and/or its employees, agents or others for

whom it is legally responsible, the pipes fell off of the forklift and struck Mr. Antoine, causing

him to sustain severe and disabling personal injuries.

                                                 5.

       The plaintiff was in no manner negligent. The sole and proximate cause of the accident

was the negligence of the defendant, its agents and employees and other persons acting in the

course and scope of employment with the defendants and/or under such other circumstances under

which the defendant is legally responsible for their actions, for whom the defendant is liable for

the acts of its employees pursuant to the theory of respondeat superior or under other applicable

law, in the following non-exclusive respects:

       1.      Failure to exercise reasonable care;
       Case 2:21-cv-00749-MVL-KWR Document 1 Filed 04/13/21 Page 3 of 4




       2.      Failure to properly train employees, and/or hiring and/or retaining careless and/or

unskilled employees;

       3.      Failure to warn the plaintiff, and failure to warn of the unsafe and hazardous

conditions of the property and plaintiff’s work area;

       4.      Failure to be attentive

       5.      Negligent hiring and retention of contractors and/or employees;

       6.      Failure to properly supervise contractors and/or employees;

       7.      Liability for the negligent acts of its employees pursuant to the theory of respondeat

superior;

       8.      Res ipsa loquitur; and

       9.      Other acts of negligence and/or actions and/or inactions to be proven at the trial of

this matter.

                                                 6.

       As a result of the above described accident, plaintiff sustained severe injuries, including

but not limited to possible ruptured disc and nerve damage in his spine and extremities, injuries to

his head, jaw, mouth, teeth other parts of his body struck by the cargo, as well as other injuries to

the bones, muscles, and joints, organs and tissues among other component parts of his head, ribs,

neck, back, legs, feet, arms and hands.

                                                 7.

       As a result of the above described accident, plaintiff sustained loss and damage including

but not limited to past, present and future mental and physical pain and suffering, medical

expenses, and income loss, and other damages allowed by law for which defendant is liable unto

them and to otherwise be proven at the trial of this matter.
       Case 2:21-cv-00749-MVL-KWR Document 1 Filed 04/13/21 Page 4 of 4




                                                 8.

       Plaintiff respectfully demands a trial by jury on all issues so triable herein.

       WHEREFORE, plaintiffs pray that this Complaint be deemed good and sufficient, and

that after due proceedings had and the expiration of all legal delays herein, there be judgment in

favor of the plaintiff, HENRY ANTOINE, and against the defendant, SEADRILL AMERICAS,

INC., in damages in an amount to be determined at trial, together with interest from the date of

demand until paid, and all costs of these proceedings; for a trial by jury on all issues so triable

herein; and for such other relief as the law and equity may provide.

                                      RESPECTFULLY SUBMITTED:


                                       s/ David C. Whitmore
                                      LAWRENCE BLAKE JONES (7495)
                                      DAVID C. WHITMORE            (17864)
                                      BLAKE JONES LAW FIRM, LLC
                                      701 Poydras Street, Suite 4100
                                      New Orleans, LA 70139
                                      Telephone: (504) 525-4361
                                      Facsimile: (504) 525-4380
